Title: To James Madison from Josef Yznardy, 13 August 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


13 August 1802, Cadiz. “At the other side you have Copy of the Circular receiv’d by William Willis Esqr. Consul of the United States at Barcelona, from Mr. Stephen Cathalan Junior at Marseilles, & which I transmit to you without loss of time for government.”
 

   
   RC (DNA: RG 59, CD, Cadiz, vol. 1). 1 p.; in a clerk’s hand, signed by Yznardy; docketed by Brent. On the verso of the RC is an undated letter signed by Yznardy, stating that in inspecting the papers of the American ship Hampshire, Capt. Samuel Chamberlain, he found that the Mediterranean pass “does not Correspond in the least, as it is for the Ship Mac.” Despite his warnings of the risk, Yznardy wrote, the captain insisted on proceeding up the Straits; “therefore I avail myself of the first oppy. to advise you of this occurrence.”



   
   On the verso of the cover is a copy of Richard O’Brien’s circular letter of 26 June 1802 (see Thomas Appleton to JM, 10 July 1802, and n. 2); the circular was countersigned by Cathalan on 22 July and Willis on 30 July.



   
   A full transcription of this document has been added to the digital edition.

